COWART, Judge.
After a state court final judgment of foreclosure was entered the mortgagors, acting through the federal bankruptcy court, caused a stay of the foreclosure sale for about eighteen months. As soon as the mortgagee’s attorneys had caused the bankruptcy stay to be lifted, the mortgagee moved the state court to amend the original foreclosure judgment to include additional expenses and attorney's fees incurred in the bankruptcy action. The mortgagors then paid all sums due under the original foreclosure judgment plus interest to the date of payment into the registry of the court and moved the trial court to enter an order satisfying the original foreclosure judgment contending that the payment into *487the registry satisfied the original foreclosure judgment under section 55.141, Florida Statutes, and, in effect, that the trial court did not have jurisdiction to amend the original foreclosure judgment to include the additional expenses and attorney’s fees. The trial court denied the mortgagor’s motion. The mortgagors in this mandamus proceeding seek to have this court direct the trial judge and the clerk of the circuit court to satisfy the original judgment.
We deny the writ of mandamus. We express no opinion as to the merits of the mortgagee’s motion to amend the original foreclosure judgment to include additional expenses and attorney’s fees. However, the trial court has jurisdiction in that cause and discretion to act on the mortgagee’s motion and that jurisdiction and discretion is not divested or defeated by the payment of the sums previously adjudicated to be due under the mortgage into the registry of the court under section 55.141, Florida Statutes.
DENIED.
COBB, C.J., and ORFINGER, J., concur.